      Case 3:17-cv-01104-VLB Document 70-44 Filed 04/01/19 Page 1 of 15




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

SUSAN BYRNE,                             :
  Plaintiff                              :     Civil Action NO.
                                         :
vs.
vs.                                      :     3:17-cv-01104-VLB
                                         :
YALE UNIVERSITY                          :
  Defendant                              :     APRIL 1, 2019
                                         :




                                         DEFENDANT,

                                         YALE UNIVERSITY

                                   By:   /s/David C. Salazar-Austin
                                         /s/David
                                         Victoria Woodin Chavey (ct 14242)
                                         David C. Salazar-Austin (ct 25564)
                                         Jackson Lewis P.C.
                                         90 Statehouse Square, 8th Floor
                                         Hartford, CT 06103
                                         Tel: (860) 522-0404
                                         Fax: (860) 247-1330
                                         chaveyv@jacksonlewis.com
                                         chaveyvajacksonlewis.com
                                         salazardajacksonlewis.com
                                         salazard@jacksonlewis.com
        Case 3:17-cv-01104-VLB Document 70-44 Filed 04/01/19 Page 2 of 15




                          DEFENDANT’S LOCAL RULE 56(a)(1) STATEMENT
                          DEFENDANT'S

       1.       On 2/19/08, Yale hired Plaintiff for an initial term from 7/1/08 — 6/30/12.11
                                                                                 – 6/30/12.

        2.      There were five senior faculty members in the Department of Spanish and

Portuguese: Rolena Adorno, David Jackson, Roberto Gonzalez Echevarria, Anibal

                         Valis.2
Gonzalez Perez, and Noel Valis?

        3.      In July 2013, Plaintiff attained the position of Associate Professor on

Term.3 The Faculty Handbook states the applicable standard for such promotion.4
Term.3                                                              promotion.4

        4.                              Plaintiff’s work was "extremely
                The Case Summary states Plaintiffs           “extremely well focused,"
                                                                             focused,”

her archival work was merely "solid,"
                             “solid,” and her written Spanish was "competent."
                                                                  “competent.” It

questions whether her "scholarship...competes
                      “scholarship…competes with the task of interpretation,"
                                                             interpretation,” and

notes the aspirational hope her work would “open                         vistas.”5
                                           "open out to onto ever larger vistas."5

        5.      In September 2013, Plaintiff sought an Associate Professor Leave

(“APL”).6
("APL").6     Adorno, Gonzalez Echevarria and Valis told Mary Miller, Dean of Yale

College, they found the proposal “quite poor.”7 They also told Plaintiff their views!)
                                 "quite poor."'                                views.8

                                  inadequate.9
Plaintiff agreed the proposal was inadequate.9

        6.      The next year, Plaintiff submitted another APL proposal. On 10/17/14,

Gonzalez Echevarria cited the Department's
                              Department’s concerns —
                                                    – including that the proposal




1
                                       – 11 (attached as Ex 2). Each exhibit is attached to Defendant's
  Byrne Offer Letter, at Byrne000010 —11                                                     Defendant’s
Memorandum in Support of its Motion for Summary Judgment.
2
2 Valis Tr., p. 17:25 —
                      – 18:22. Cited pages from Professor Valis's
                                                              Valis’s deposition are attached as Ex. 3.
3
3 Byrne Tr., p. 170:5-10. Copies of cited pages from Plaintiffs
                                                            Plaintiff’s deposition are attached as Ex. 4;
Department Case Summary, at Byrne003397 —         – 99 (attached as Ex. 5).
4
4 Faculty Handbook, July 1, 2014, p. 31 (attached as Ex. 6).
5
5 Ex. 5, Byrne003397 —  – 003399; Valis Tr., p. 34 (Ex. 3).
6
6 Byrne Tr., pp. 226 —– 228 (Ex. 4).
7
  Adorno E-mail, at BYRNE004813 (attached as Ex. 7); Byrne Tr., p. 227:1-9 (Ex. 4).
8
6 Byrne Tr., p. 227:1-9 (Ex. 4).
9
9 Byrne Tr., p. 227:1-25 (Ex. 4)




                                                       1
                                                       1
       Case 3:17-cv-01104-VLB Document 70-44 Filed 04/01/19 Page 3 of 15




was “badly written,” a systemic issue she could not resolve by correcting a select few
    "badly written,"

mistakes.10
mistakes.1°

        7.      Plaintiff responded by calling some of the concerns “disingenuous,”
                                                                    "disingenuous," and

            “heartily disagree[d]”,
stating she "heartily disagreed]", while quoting various third-party reviews on her

earlier work. She denied the Department had expressed “any
                                                      "any sound concerns”
                                                                 concerns" and

said she “expected” approval.11
         "expected" approval."

        8.                                                 proposal,12 the Department
                After Plaintiff submitted a third, revised proposal,12

                                  APL.13 Plaintiff pointed to the denial of her APL as
rejected it, thus denying her the APL.13

the first instance of "anger"                            Department.14
                      “anger” directed toward her by the Department."

        9.      On 4/1/15, Plaintiff requested Adorno and Gonzalez Echevarria recuse
                                               15
themselves from involvement in her tenure case.
                                          case.15 Plaintiff explained why she believed

they were biased, but did not mention having engaged in protected activity.16
                                                                           16


        10.     Yale has a policy on recusal in the event of a conflict of interest; it

                                                 recusal.17
provides for no third-party mechanism to require recusa1.17

        11.     Adorno and Gonzalez Echevarria denied Plaintiff's
                                                      Plaintiff’s recusal request on

          2015.18 Adorno, however, did recuse herself from the departmental review
April 13, 2015.18




"10 10/17/14 Letter, at BYRNE008973-74 (attached as Ex. 8); RGE Tr., pp. 60:23 —    – 61:9. Cited pages
from Roberto Gonzalez Echevarria's
                            Echevarria’s ("RGE")
                                         (“RGE”) deposition are attached as Ex. 9.
 11
 71 10/18/14 Byrne Letter, at BYRNE008975 —  – 77 (attached as Ex. 10); Byrne Tr., p. 239:17 —
                                                                                             – 240:3 (Ex.
4).
 12
12 Byrne Tr., pp. 242:1-243:19 (Ex. 4); Byrne APL Proposal, at BYRNE008978 —    – 87 (Ex. 11).
 13
13 Valls
    Valis Tr., pp. 58:21 —
                         – 59:2 (Ex. 3).
 14
14 Byrne Tr., p. 88:3 —– 7 (Ex. 4).
 15
15 Byrne Recusal Letter, at BYRNE000464-465 (attached as Ex. 12).
16
    Ex. 12.
 17
17 Dovidio Tr., p. 84:9 —– 85:12. Cited pages from Jack Dovidio's
                                                         Dovidio’s deposition are attached as Ex. 13.
 18
18 4/13/15 Adorno Letter, at P1416 (attached as Ex. 14).




                                                       2
        Case 3:17-cv-01104-VLB Document 70-44 Filed 04/01/19 Page 4 of 15




committee.19                                      20
committee.19 Valis became chair of that committee.
                                        committee.2° Yale complied with Steps 1
                                                                              1 and
                        21
2 of the FASTAP process.
                process.21

        12.     Senior Associate Dean John Mangan informed Adorno that, consistent

with Step 3 of the FASTAP process, the FAS Dean's
                                           Dean’s Office would oversee composition

                                                                Committee).22 The
of the departmental review committee (i.e., the Internal Review Committee).22

purpose of this committee was to read Plaintiff's
                                      Plaintiff’s tenure materials and make a

                                                   tenure.23 The members of the
recommendation to the committee that would vote on tenure.23

Internal Review Committee were Valis and Jackson, and Howard Bloch and Giuseppe

Mazzotta from Yale's
              Yale’s departments of French and Italian; Mazzotta was familiar with the

work of Ficino, the subject of Plaintiff's
                               Plaintiff’s third book.24
                                                 book.24

        13.                                   Plaintiff’s tenure case included the
                The committee that considered Plaintiffs

Internal Review Committee members plus Adorno, Gonzalez Echevarria, Gonzalez

Perez, and Jack Dovidio, FAS Dean for Academic Affairs; Bloch, Mazzotta and Dovidio

               members.25 Dovidio was there to ensure that those participating in the
were nonvoting members.25

                      "deviat[e] from the faculty handbook, and the FASTAP 2007
tenure review did not “deviat[e]

guidelines, and the promotions handbook....
                               handbook….” ”26
                                            26


        14.     As required by the FASTAP process and in conjunction with Amy

                                   Humanities,27 Valis worked to secure, contact and
Hungerford, Divisional Director of Humanities,27


19
                       – 23 (Ex. 4).
19 Byrne Tr., p. 200:9 —
20
20 Adorno Tr., p. 199:12-16. Cited pages                    Adorno’s deposition are attached as Ex. 15.
                                              from Rolena Adorno's
21
21 Adorno Tr., p. 199:20 —  – 200:23 (Ex.     15); FASTAP Steps for Promotion, at BYRNE012566-574,
attached as Ex. 16; Valis Tr., p. 90:17 —  – 91:7 (Ex. 3); Ex. 16; 3/30/15 Adorno Letter, at BYRNE006632
– 35, attached as Ex. 17.
—
22
22 Adorno Tr., p.204:4-13
                 p. 204:4 – 13 (Ex. 15); Valis Tr., p. 101:2 —17
                                                             – 17 (Ex. 3).
23
23 Valis Tr., pp. 99:13 —– 100:19 (Ex. 3).
24
24 Valis Tr., p. 93:18 —
                       – 24 (Ex. 3); Valis Tr., p. 92:15 —
                                                         – 93:13 (Ex. 3).
25
25 Valis Tr., pp. 100:6 —– 101:1, 106:19 —– 25, 107:1-5 (Ex. 3); Dovidio Tr., p. 5:17-20 (Ex. 13).
26
26 Dovidio Tr., pp. 134:2 — – 135:8 (Ex. 13).
27
27 Hungerford Tr., p. 10:9-18. Cited pages from Amy Hungerford's
                                                           Hungerford’s deposition are attached as Ex. 18.


                                                        3
           Case 3:17-cv-01104-VLB Document 70-44 Filed 04/01/19 Page 5 of 15




                                       referees.28 Valis also scheduled a Tenure
then track responses from the external referees.28
                                   29
Appointments Committee review date;
                              date;29                    Plaintiff’s tenure case
                                      submitted/reviewed Plaintiff's

materials;30 ensured the external referees received Plaintiffs
materials;30                                                                materials;31
                                                    Plaintiff’s tenure case materials;31

                                                referees;32 and ensured the tenure
tracked the substantive responses from external referees;32

case materials were available on Yale's                     system.33 The Internal
                                 Yale’s document management system.33

Review Committee and Department faculty then had to deliberate on Plaintiffs
                                                                  Plaintiff’s case,

                                           tenure.34
and to inform Plaintiff of the decision on tenure.34

           15.   Although the FASTAP process requires external referee letters, external

referees "don't                                 rarely….”35 In general, these letters
         “don’t write negative letters but very rarely...."35

“tend
"tend to be highly laudatory because the people writing them tend to suppress their

reservations…and…tilt them to the positive side in order to not harm someone who is
reservations...and...tilt

                                 tenure.”36 Even a review that seems “lukewarm”
in the position of coming up for tenure."36                          "lukewarm" to

an outsider would be “unusual”
                     "unusual" in the context of the external review process;

Divisional Director Hungerford testified she has read hundreds of external referee

                                                                       “noticeable.”37
letters, and more than two negative letters in a single tenure case is "noticeable."37

           16.   Yale received eight letters from external referees who had reviewed

Plaintiff’s work. The letters are documents that speak for themselves, and are quoted
Plaintiffs

                 memorandum.38
at length in the memorandum.38


28
28 Valis               – 16 (Ex. 3).
         Tr., p. 113:9 —
29
28 Valis Tr., p. 113:17- 114:3 (Ex. 3)(describing compliance with Step 5 of the FASTAP process)
30
3° Valis Tr., p. 114:4 - 15 (Ex. 3)(describing compliance with Step 6 of the FASTAP process)
31
31 Valis Tr., p. 114:18 —– 115:4 (Ex. 3)(describing compliance with Step 7 of the FASTAP process)
32
32 Valis Tr., p. 115:5 —
                       – 116:11 (Ex. 3)(describing compliance with Step 8 of the FASTAP process)
33
33 Valis Tr., p. 117:12 —– 118:1 (Ex. 3)(describing compliance with Step 9 of the FASTAP process).
34
34 See FASTAP Steps, Ex. 16, at BYRNE012573 -74.
35
38 Hungerford Tr., pp. 188:9 —  – 10 (Ex. 18).
36
36 Bloch Tr., pp. 42:6 — – 23. Cited pages from Howard Bloch's
                                                          Bloch’s deposition are attached as Ex. 19.
37
32 Bloch Tr., p. 43:2 —– 9 (Ex. 19); Hungerford Tr., p. 187:11 —
                                                               – 188:16 (Ex. 18).
38
38 Valis Tr., 115:11 —– 116:11 (Ex. 3); RF External Referee Letter, at Byrne003634-39 (attached as Ex.


                                                      4
       Case 3:17-cv-01104-VLB Document 70-44 Filed 04/01/19 Page 6 of 15




       17.     Professor Bloch —
                               – who estimated he has reviewed as many as 320
                                          39 –
external referee letters during his career
                                    career39 — explained that of the roughly 40 tenure

cases he had been involved with, the AC letter was among the ten worst letters he had

read.40 Professor Bloch expressed that the final line of the RF letter was "as
read."                                                                     “as damning

as one can find in any"
                   any” set of letters, and that the RF letter "would
                                                               “would fall in the bottom

percentile of such letters"        seen.41
                   letters” he has seen.'"

       18.     The Faculty Handbook sets forth the standard to be applied in tenure
      42
cases."
cases.   Professor Bloch explained that “the
                                        "the scholarship has to distinguish the

faculty member as one of not only the leaders in his or her field, but someone who has

made an original and significant contribution to that field and whose work also appeals

                                field.”43 Yale has a "high
to scholars outside of a narrow field."'"            “high standard"
                                                           standard” for promotion to

tenure.44 "There's
tenure."  “There’s more expected of people in the Ivy League than [is expected of]

                      League.”45
people not in the Ivy League."'"

       19.     Consistent with Step 10 of the FASTAP process, the Internal Review
                                                                    46
Committee met on 2/3/16 to deliberate about Plaintiff's
                                            Plaintiff’s tenure case.
                                                               case."  At the conclusion

of the meeting, Valis, Bloch and Mazzotta determined that Plaintiff was not tenurable;

                    was.47
Jackson thought she was."




20); AC External Referee Letter, at Byrne003618-20 (attached as Ex. 21); AW External Referee Letter,
at Byrne003650-53 (Ex. 22).
39
36 Bloch Tr., pp. 42:13-23 (Ex. 19).
40
40 Bloch Tr., pp. 42:6 —
                       – 43:9 (Ex. 19).
41
41 Bloch Tr., 52:15 —
                    – 53:20 (Ex. 19).
42
42 Faculty Handbook, pages 31-32 at Byrne000052-53 (Ex. 6).
43
43 Bloch Tr., p. 17:8-19 (Ex. 19).
44 Byrne Tr., p. 100:22 —
44                      – 101:5 (Ex. 19).
45
46 Byrne Tr., p. 215:2 —
                       – 22 (Ex. 4).
46
46 Valis Summary of 2/3/16 Meeting, at BYRNE000374 —   – 376 (attached as Ex. 23); Valis Tr., p. 130:5-
                                                rd
16 (Ex. 3)(authenticating summary of February 33rd meeting).
47
47 Ex. 23, at Byrne000376.




                                                      5
       Case 3:17-cv-01104-VLB Document 70-44 Filed 04/01/19 Page 7 of 15




       20.                         Plaintiff’s work was “marginally
               As Bloch explained, Plaintiffs           "marginally competent, but that

                            Yale.”48 He concluded the external referee letters did not
              for…tenure at Yale."'"
is not enough for...tenure

"shine"
“shine” and were "not                       letters.”49 Bloch explained that he "felt
                 “not a high-ranking set of letters."'"                         “felt

her scholarly work was not of the level that one expects from a tenured faculty member

   Yale.”50 Mazzotta stated, "I
at Yale."56                  “I really didn’t
                                       didn't think that I was dealing with an exceptional

figure.”51 Valis expressed that her "assessment
figure."51                          “assessment was that [Plaintiff] did not meet the

                                                           tenured.”52
very highest standards that Yale wanted for somebody to be tenured."52

       21.     On 2/9/16, the five senior faculty members of the Department, and Bloch

and Mazzotta, met to deliberate on Plaintiff's
                                   Plaintiff’s tenure case, as contemplated by Step 11

              process.53 Dovidio observed the proceedings to ensure they met all
of the FASTAP process.53

procedural requirements, but did not opine on Plaintiffs                     tenure.54
                                              Plaintiff’s qualifications for tenure.54

       22.              Echevarria’s view was that Plaintiff was not "tenurable
               Gonzalez Echevarria's                                 “tenurable at Yale

because of the poor quality of her work, which shows that hers is an ordinary mind

                             sophistication.”55 He believed her Cervantes book, the
lacking critical insight and sophistication."55

                               “like the rest of her work: very poorly written.
second of her three books, was "like

[Plaintiff] has a penchant for clichés, malapropisms, and very inelegant turns of

phrase.”56
phrase."56 Adorno, when asked why she voted against granting Plaintiff tenure,

explained she had reached that decision because of the "quality
                                                       “quality of [Plaintiffs]
                                                                   [Plaintiff’s]


48
48  Bloch Tr., 36:8 — – 37:22 (Ex. 19).
49
49 Bloch Tr., 36:8 —  – 37:22 (Ex. 19).
 50
 50 Bloch Tr., pp. 54:24 —  – 55:3 (Ex. 19).
 51
 51 Mazzotta Tr., p. 19:19 —  – 20:10. Cited pages from Giuseppe Mazzotta's
                                                                 Mazzotta’s deposition are attached as
Ex. 24.
 52
 52 Valis Tr., p. 220:19 — – 25 (Ex. 3).
 53
 53 Valis Summary from 2/9/16 Departmental Vote Meeting, at BYRNE9051-57; Valis Tr., pp. 99:13 —     –
100:13, 143:23 —   – 144:2 (Ex. 3)(authenticating summary); Ex. 16, at Step 11.
"54 Dovidio Tr., p. 134:2 —  – 135:8.
 55
 55 RGE Tr., pp. 205:2 —  – 205:16 (Ex. 9).
 56
 56 RGE Tr., p. 205:2 —  – 24 (Ex. 9).


                                                      6
       Case 3:17-cv-01104-VLB Document 70-44 Filed 04/01/19 Page 8 of 15




                      point.” Specifically, Adorno noted that Plaintiffs
academic work at that point."                                 Plaintiff’s third book, on

Ficino, failed to demonstrate the "upward
                                  “upward trajectory"
                                          trajectory” that Adorno had expected to see
                                                                                   57
after reading the Cervantes book and voting in favor of Plaintiffs
                                                        Plaintiff’s 2013 promotion.
                                                                         promotion.57

       23.                                                      conclusion.58 The notes
               Valis drafted a summary of the meeting after its conclusion.58

reflect that the five voting members of the committee—senior faculty members

Adorno, Jackson, Gonzalez Echevarria, Gonzalez Perez and Valis—voted three

against tenure, and two in favor. Dean Dovidio counted the votes. The 3-2 vote

                                       Plaintiff’s tenure case.59
resulted in an unfavorable decision on Plaintiffs              59


       24.     As required by Step 12 of the FASTAP process, Valis and Dovidio later
                                                                    60
met with Plaintiff to tell her about the results of the tenure vote.60
                                                                                        61
       25.     On 3/2/16 and 3/8/16, Plaintiff submitted appeals of the tenure decision.
                                                                               decision.°

In April 2016, Provost Polak appointed a Faculty Review Committee to investigate the

appeal.62 On 7/25/16, after a review of Plaintiff's
appeal.62                               Plaintiff’s appeals, the Faculty Review

                                   Provost,63 which stated that it "found
Committee provided a report to the Provost,63                      “found no evidence
                                                                                   64
that the decision in this case was based on anything other than academic grounds.”
                                                                         grounds."84

       26.     The Faculty Review Committee noted the steps Yale had taken to ensure

a fair process. For example: the appointments of Bloch and Mazzotta to evaluate

Plaintiff’s tenure case, based on their "independence
Plaintiffs                              “independence and relevant expertise;"
                                                                   expertise;” the

active role taken by the FAS Dean's
                             Dean’s Office and Humanities Divisional Chair in selecting


57
57 Adorno Tr., p. 208:24 — – 209:10 (Ex. 15).
58
58 Ex. 25; Valis Tr., pp. 143:23 —
                                 – 144:7 (authenticating summary of February 9 meeting).
59
59 Ex. 25, at BYRNE009057.
60
69 Valis Tr., p. 173:14-18 (Ex. 3).
61
61 Byrne 3/2/16 Appeal Letter, at P755 —   – P770 (attached as Ex. 26); Byrne 3/8/16 Appeal Letter, at
BYRNE009152 —     – 9165 (attached as Ex. 27).
62
82 Polak Tr., p. 29:8 —– 30:13. Cited pages from Benjamin Polak's
                                                           Polak’s deposition are attached as Ex. 28.
63
63 Faculty Review Committee Report, dated 7/25/16, at Byrne009113 —    – 9117, attached as Ex. 29.
64
84 Ex. 29, at Byrne009115.




                                                      7
       Case 3:17-cv-01104-VLB Document 70-44 Filed 04/01/19 Page 9 of 15




external referees; and the Dean of Academic Affairs attending the departmental

                  vote.65 The Faculty Review Committee also could "not
meeting and final vote."                                          “not find evidence

that [Plaintiff] suffered retaliation in this tenure review process because of anything

she may have said or not have said specifically regarding sexual harassment or
                                 66
                      workplace.”66
discrimination in the workplace."

       27.    On August 23, 2016, Provost Polak accepted the committee’s
                                                             committee's findings of

                                                       Plaintiff.67
fact and conclusions and communicated that decision to Plaintiff?

       28.    Plaintiff applied for a position with the University of Nevada-Las Vegas in

     2015,68 well before the tenure decision. On 3/16/16, Plaintiff accepted UNLV's
Fall 2015,68                                                                 UNLV’s

           offer.69 In his August 23rd
employment offer.69               23rd letter, the Provost approved Plaintiff's
                                                                    Plaintiff’s request

                                                                institution.70
for an unpaid leave, with permission for her to work at another institution.70

       29.                                                               Department.71
              On or about 3/24/15, Yale launched a Climate Review of the Department."

Yale directed Barbara Goren and Jamaal Thomas to explore the “educational
                                                             "educational and

                                                        Portuguese.”72 Attorneys
employment environment in the department of Spanish and Portuguese."72

Goren and Thomas asked people associated with the Department to speak to them

voluntarily;73 Plaintiff agreed to do so in the spring of 2015.74
voluntarily;73                                            2015.74

       30.    Plaintiff spoke to Goren and Thomas about "intellectual
                                                        “intellectual harassment,"
                                                                      harassment,”

"social harassment,"
“social                                                      Echevarria.75 Plaintiff
        harassment,” and the alleged sexual conduct Gonzalez Echevarria.75


65
65 Ex. 29, at Byrne009115.
66
66 Ex. 29, at Byrne009115.
67
67 8/23/16 Polak Letter, at P652, attached as Ex. 30.
68
68 11/9/2015 E-mail from Ileana Jara Yupanqui, at BYRNE018980 (attached as Ex. 31).
69
   3/7/16 Offer Letter from UNLV, at BYRNE018999 —   – 19001 (attached as Ex. 32).
70
70 Ex. 30.
71
71 3/24/15 E-mail from Polak, Cooley and Gendler, at P1374 (attached as Ex. 33).
72
72 Ex. 33.
73
73 3/27/15 E-mail from Office of the Provost, at BYRNE003138 (attached as Ex. 34).
74
                      – 24 (Ex. 4).
74 Byrne Tr., p. 44:7 —
75
75 Byrne Tr., p. 46:25 —– 47:11 (Ex. 4)


                                                   8
       Case 3:17-cv-01104-VLB Document 70-44 Filed 04/01/19 Page 10 of 15




principally described “intellectual harassment” as her telling Dean Miller that Adorno
                      "intellectual harassment"

should no longer be chair, followed by the Department determining that "all
                                                                       “all of a
                                                       76
sudden the same work that was good is no longer good.”
                                                good.""   More broadly, she

described it as the “imposition
                    "imposition of one person’s                     person….”77 She
                                       person's thoughts on another person...."77

described "social
          “social harassment"                             Adorno.78
                  harassment” as having to socialize with Adorno."

       31.     Plaintiff stated that Gonzalez Echevarria: had once played with her hair in

the 2008-2009 academic year; had once kissed her on the mouth at a party celebrating

                                                                          up.79 She
Dean Miller; and had once told her a joke about having sex while standing up.79

told Goren and Thomas about a 2014 incident when Gonzalez Echevarria had asked
                                             80
her to sit next to him on a two-person couch.
                                       couch."

       32.     Plaintiff has no information as to whether Goren and Thomas told

                                                                interview.81
Professor Gonzalez Echevarria what she had told them during her interview.81

Thomas testified that he never spoke to Professors Gonzalez Echevarria, Adorno or

                                              allegations.82
                Plaintiff’s sexual harassment allegations.82
Valis regarding Plaintiffs

       33.     Plaintiff alleges that she participated in the Title IX process that Yale

                                                          Echevarria.83 She recalled
initiated in connection with allegations against Gonzalez Echevarria.83

three or four separate meetings with the Title IX office, beginning on December 1, 2015

                     2016.84 During this Title IX process, she shared the same details
and ending in Spring 2016.84




76
76 Byrne Tr., p. 47:21 —
                       – 48:2 (Ex. 4).
77
77 Byrne Tr., p. 48:19-49:1 (Ex. 4).
78
78 Byrne Tr., p. 49:16 —
                       – 50:25 (Ex. 4).
79
79 Byrne Tr., pp. 52:17 —– 53:9; 61:7-21; 63:7 —
                                               – 63:12 (Ex. 4).
80
80 Byrne Tr., pp. 63:23 —– 65:15 (Ex. 4).
81
81 Byrne Tr., pp. 57:21-24 (Ex. 4).
82
82 Thomas Tr., p. 107:11 — – 20. Cited pages from Mr. Thomas's
                                                        Thomas’s   deposition are attached as Ex. 42.
83
                       – 15 (Ex. 4).
83 Byrne Tr., pp. 70:2 —
84
84 Byrne Tr., pp. 70:15 —– 25; 74:15 —
                                     – 74:24 (Ex. 4).


                                                       9
      Case 3:17-cv-01104-VLB Document 70-44 Filed 04/01/19 Page 11 of 15




                                         Thomas.85 The Title IX officer with whom
she had previously shared with Goren and Thomas.85

Plaintiff spoke first, Stephanie Spangler, asked Plaintiff if she wished to bring a

complaint against Gonzalez Echevarria. Plaintiff declined, explaining her "complaint
                                                                          “complaint

                                   harassment….”86 In Spring 2016, a Title IX
with him was more the intellectual harassment...."86

investigator told her that Gonzalez Echevarria had responded to her allegations. This

is the only information she has to suggest that the Title IX office had shared her

                    Department.87 This occurred after the Department had voted
complaints with the Department."

                                                                         vote.88
against tenure and after it had informed Plaintiff of the outcome of the vote.88

       34.    In early 2015, Plaintiff attended a University meeting regarding FASTAP.

There is no evidence that any tenured faculty member in her Department was present

or otherwise was aware of her statements at the meeting. Plaintiff allegedly spoke

about her concerns that the Department was not honoring the FASTAP process, and

that certain professors were not acting responsibly, were not granting fair hearings,

                               people.89 She later summarized her concerns in an e-
         “retaliating” against people."
and were "retaliating"

                                                                             issue.90
mail to a Yale colleague, Kathryn Lofton, and did not refer to any Title VII issue.9°

       35.    In early 2015, Provost Benjamin Polak held a meeting regarding FASTAP.

Plaintiff was the only member of the Department who attended. During this meeting,

Plaintiff allegedly complained that the FASTAP process was being abused in the

                                                                        process.91
Department, but she did not identify those responsible for abuse of the process.91



85
85 Byrne Tr., pp. 78:8 —– 17 (Ex. 4).
86
86 Byrne Tr., 72:8 —
                   – 72:22 (Ex. 4).
87
87 Byrne Tr., p. 73:11 —
                       – 22 (Ex. 4).
88
88 Byrne Tr., p. 81:3 —
                      – 25 (Ex. 4).
89
   Byrne Tr., p. 202:10 —– 203:5 (Ex. 4).
90
88 Byrne Tr., pp. 203:23 —  – 204:2; BYRNE013578 —
                                                 – 579 (Ex. 4). Plaintiff admits that the summary
                                                                              – 204:2 (Ex. 4).
included all of the concerns she raised at the meeting. Byrne Tr., pp. 203:23 —
91
81 Byrne Tr., 204:3 —
                    – 16, 205:7 —– 15 (Ex. 4).


                                                  10
      Case 3:17-cv-01104-VLB Document 70-44 Filed 04/01/19 Page 12 of 15




       36.     In May 2014, Dean Miller met with Plaintiff, as she did with other members

of the Department, as part of her effort to determine the next Department chair.92
                                                                                92


During the meeting, Plaintiff told Dean Miller that Adorno should not continue as chair,

because she engaged in “little wars” with two of her colleagues, Jackson and
                       "little wars"

         Perez.93 Plaintiff told Dean Miller “[o]nly
Gonzalez Perez.93                            "[o]nly that she should not make Rolena

               again.”94 Later, she recalled identifying Valis, Jackson and Gonzalez
[Adorno] chair again."94

                                    Adorno.95 Plaintiff also recalled discussing with
Perez as potential replacements for Adorno.95

Dean Miller the “harassment”             students.96 Plaintiff recalled that, at the
                "harassment" of graduate students.96

time, her concern was that Adorno “had
                                  "had a tendency to tell students what they had to

                                                         work.”97
work on as opposed to getting them to produce their best work."97

       37.     Plaintiff communicated with a student reporter from the Yale Daily News

                                                                       Plaintiff.98 In
during Fall 2014/Spring 2015, culminating in an article that mentioned Plaintiff.98

addition to e-mail exchanges, Plaintiff recalled one conversation in which she told the

                                                          harassment.99 Plaintiff
reporter about Gonzalez Echevarria and his alleged sexual harassment.99

could not recall which examples she shared.'°°
                                    shared.100 Aside from the article published

3/25/15,101 Plaintiff has no information to suggest that the reporter informed Gonzalez
3/25/15,101

                                                 Plaintiff.102
Echevarria or Adorno about her conversation with Plaintiff.1°2




92
92 Byrne  Tr., p. 11:21-12:19 (Ex. 4).
93
93 Byrne  Tr., pp. 13:18-14:7 (Ex. 4).
94
94 Byrne  Tr., p. 14:14-18 (Ex. 4).
95
95 Byrne  Tr., p. 22:16 —
                        – 23:2; 29:1-4 (Ex. 4).
96
96 Byrne  Tr., p. 28:1-9 (Ex. 4).
97
97 Byrne  Tr., p. 28:18-25 (Ex. 4).
98
98 Byrne  Tr., pp. 31:18 —– 32:5 (Ex. 4).
99
99 Byrne  Tr., p. 34:2 —
                       – 34:15; 41:18 —19
                                       – 19 (Ex. 4).
100
    Byrne Tr., p. 35:15 —– 36:11; 42:17 — – 43:5 (Ex. 4).
101
701 3/25/15 Yale Daily News Article, at BYRNE003123-3127 (attached as Ex. 35).
102
    Byrne Tr., p. 37:12 - 38:7 (Ex. 4).


                                                   11
       Case 3:17-cv-01104-VLB Document 70-44 Filed 04/01/19 Page 13 of 15




        38.                                 article103 includes a section regarding alleged
                The 3/25/15 Yale Daily News article103

            Plaintiff’s contribution was that she had heard "harassing
harassment; Plaintiffs                                      “harassing comments

        professors,” unconnected to protected class.
made by professors,"                                                            She did not name any

perpetrators and stated she had not seen any such behavior since December 2014.

        39.                               Plaintiff’s tenure review had reviewed the
                Those who participated in Plaintiffs

external letters at the time of the tenure review meeting.104

        40.     External Referee RF spoke at Yale in 2002, and Professor Adorno spoke

   RF’s university in 2017.
at RF's

        41.     Notes taken by professors during the tenure review meeting on February

9, 2016, reflect their impressions of Plaintiffs  scholarship.105
                                      Plaintiff’s scholarship.106

        42.     To obtain tenure, a candidate needs approval from the Department, then

the Tenure and Appointments Committee (which conducts a robust de novo review of

                       file),106 then the Joint Boards of Permanent Officers, and finally
    candidate’s tenure file),106
the candidate's

                               Corporation.107 Not every candidate who clears the
a favorable vote from the Yale Corporation.107

                                Yale.108
Department level gets tenure at Yale.108

        43.     Professor Bloch is the former chair of the Tenure and Appointments

Committee.109
          109




"1033 Ex. 35.
"1044 Adorno Tr., p. 209:11-17 (Ex. 15); Valis Tr. p. 136:18 —  – 137:4 (Ex. 3); Bloch Tr. p. 38:19-39:7 (Ex.
19); Mazzotta Tr., p. 18:10 —  – 19:1 (Ex. 24); Ex. 23, Ex. 25.
"1055 RGE Notes dated 2/9/16, at Byrne000377-379, attached as Ex. 37; RGE Tr., 205:2 - 207:6 (Ex. 9)
(authenticating notes); Adorno Notes from 2/9/16 Meeting, at BYRNE009059 —            – 61, attached as Ex.
38; Adorno Tr., p. 208:4-13 (Ex. 15) (authenticating notes); Valis Notes on Ficino Book, at
BYRNE009037 —      – 49 (attached as Ex. 39); Valis Tr., pp. 149:17 —– 151:7 (Ex. 3)(discussing her notes);
Bloch Notes from 2/9/16 Meeting (attached as Ex. 40); Bloch Tr., pp. 23:9 —                    – 33:19 (Ex.
19)(authenticating and discussing notes).
"1066 Bloch Tr., p. 10:11 —
                          – 11:20 (Ex. 19).
 107
 707 FAS Ladder Faculty Promotion Handbook, at Byrne017192 (attached as Ex. 41); Byrne Tr., p.
111:5-20 (Ex. 4).
 108
 708 Byrne Tr., p. 115:14 — – 21 (Ex. 4).
"1099 Bloch Tr., p. 11:17 —
                          – 12:11 (Ex. 19).


                                                        12
Case 3:17-cv-01104-VLB Document 70-44 Filed 04/01/19 Page 14 of 15




                                    DEFENDANT,

                                    YALE UNIVERSITY

                              By:   /s/David C. Salazar-Austin
                                    /s/David
                                    Victoria Woodin Chavey (ct 14242)
                                    David C. Salazar-Austin (ct 25564)
                                    Jackson Lewis P.C.
                                    90 Statehouse Square, 8th Floor
                                    Hartford, CT 06103
                                    Tel: (860) 522-0404
                                    Fax: (860) 247-1330
                                    chaveyv@jacksonlewis.com
                                    salazardAiacksonlewis.com
                                    salazard@jacksonlewis.com




                                    13
        Case 3:17-cv-01104-VLB Document 70-44 Filed 04/01/19 Page 15 of 15




                               CERTIFICATION OF SERVICE

         I hereby certify that on April 1, 2019, a copy of foregoing was filed electronically

[and served by mail on anyone unable to accept electronic filing]. Notice of this filing

will be sent by e-mail to all parties by operation of the Court's
                                                          Court’s electronic filing system

[or by mail to anyone unable to accept electronic filing]. Parties may access this filing

            Court’s system.
through the Court's



                                                       /s/David C. Salazar-Austin
                                                       /s/David
                                                       David C. Salazar-Austin




4832-7463-8735, v. 2
